Citation Nr: 0732470	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  04-36 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
migraines.

2.  Entitlement to service connection for neck pain, right 
arm pain, and numbness and tingling in the right hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1985 to 
December 1992 and for a year and a month in addition prior to 
those dates.  This case comes to the Board of Veterans' 
Appeals from a February 2003 rating decision.  While the 
veteran had other claims pending that would normally be on 
appeal before the Board at this time as well, the veteran 
issued a written statement in December 2004 indicating that 
the only issue she wished to continue her appeal of was that 
concerning service connection for the neck pain, right arm 
pain, and numbness and tingling in the right hand.


FINDINGS OF FACT

1.  On December 28, 2004, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of the appeal of the issue of 
entitlement to an increased disability rating for migraines 
is requested.

2.  The presence of a current cervical spine disability has 
not been objectively identified.

3.  The veteran's symptoms of arm pain and tingling and 
numbness in the right hand have not been shown to be related 
to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran of the issue of entitlement to an increased 
disability rating for migraines have been met. 38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

2.  Neck pain, right arm pain and tingling and numbness of 
the right arm were not incurred pr aggravated in active 
service and are not proximately due to or the result of any 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Appeal Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).

In this case, in December 2004, the veteran submitted a 
written statement to the Board and clearly indicated she 
wished to withdraw her appeal for the issue of entitlement to 
increased rating for migraines.

The veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration regarding this issue.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.

II.  Duties to Notify and Assist

VA is required to notify the veteran of 1) the information 
and evidence needed to substantiate and complete her claim; 
2) what part of that evidence she is responsible 
for providing; 3) what part of that evidence VA will attempt 
to obtain for her; and 
4) the need to send the RO any additional evidence that 
pertains to her claim.  38 C.F.R. § 3.159.  The appellant was 
provided with notification of all but the last element of the 
duty to notify in an April 2003 letter.  Thereafter the 
appellant was provided with complete notification in a 
January 2004 letter which was later followed by an August 
2004 statement of the case.  While the appellant was provided 
with inadequate notice prior to initial adjudication by the 
RO, the appellant was provided with complete notification 
prior to the last adjudication by the RO and therefore the 
defective notice has been cured prior to the claim being 
adjudicated by the Board and VA has thereby fully complied 
with the requirements of the duty to notify the veteran.  See 
Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records and VA treatment records.  
The veteran also underwent two VA examinations regarding her 
claim.  There does not appear to be any other evidence, VA or 
private, relevant to the claims at this time.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of her 
claim at this time.

III.  Claim for Entitlement to Service Connection

The veteran claims that her various symptoms of neck pain, 
right arm pain and numbness and tingling in the right hand 
are related to service.

Direct service connection may be granted for disability 
resulting from injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306. To establish service connection, 
there must be: 1) a medical diagnosis of a current 
disability; 2) medical or, in certain cases, lay evidence of 
in-service occurrence of a disease or injury; and 3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service connection may also be granted as secondary to any 
service-connected disability when the evidence shows the 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In claims for benefits, VA shall consider all information and 
lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (holding that a claimant 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail). 

The veteran's service medical records indicate several 
instances of treatment concerning the areas in question in 
this appeal.  In March 1981 the veteran had a cyst removed 
from her right wrist.  In September 1987 the veteran was 
diagnosed with whiplash after a motor vehicle accident and 
was issued a neck brace.  However, an x-ray taken at the time 
indicated a normal cervical spine.  In July 1988 the veteran 
again complained of neck pain.  The veteran's separation 
examination showed no abnormalities.

In the course of this appeal, the veteran underwent two VA 
examinations and the veteran's VA treatment records were also 
obtained.  The veteran's first VA examination, undertaken in 
January 2003, noted that the veteran's VA treatment records 
include a note indicating that the veteran's symptoms of 
wrist and arm pain cannot be explained solely by carpal 
tunnel syndrome and that the veteran's physical examination 
and MRI were normal.  The January 2003 examiner also noted a 
November 2000 MRI of the cervical spine indicating that the 
veteran's cervical spine was normal.  The examiner, after 
physically examining the veteran, diagnosed the veteran as 
having carpal tunnel syndrome which accounted for the right 
arm pain as well as musculoskeletal neck pain due to muscle 
tension.  The examiner concluded that neither of these 
diagnoses were related to the veteran's multiple sclerosis.

The second VA examination, undertaken in May 2004, focused on 
the veteran's peripheral nerves.  The examiner diagnosed the 
veteran as having carpal tunnel syndrome and stated that 
neither the veteran's multiple sclerosis nor the removal of a 
cyst from the veteran's wrist during service were causes of 
the veteran's carpal tunnel syndrome.

While the veteran sought treatment for neck pain and whiplash 
in service, no diagnosis regarding the veteran's cervical 
spine has been made.  As the veteran's separation examination 
reported no abnormalities concerning the cervical spine, the 
x-ray taken at the time of initial injury showed no 
abnormalities and the most recent MRIs display no 
abnormalities, the veteran's in-service diagnosis of whiplash 
is determined to be transient in nature and not chronic.  The 
veteran's neck pain has not been shown to be related to 
anything in service or to any service-connected disabilities 
and, as such, does not warrant service connection.

The veteran's complaints of right arm pain and tingling and 
numbness in the right wrist has been determined to be due to 
carpal tunnel syndrome unrelated to the veteran's wrist cyst 
removal in service or to her service-connected multiple 
sclerosis.  While a VA treatment note indicates the thought 
that the veteran's symptoms are due to more than just carpal 
tunnel syndrome, on further examination at two VA 
examinations, the veteran's symptoms were determined to be 
carpal tunnel syndrome.

While the veteran may sincerely believe that her neck pain, 
arm pain and tingling and numbness of the wrists are related 
to service or to a service-connected disability, as a lay 
person, he is not competent to render a medical diagnosis or 
etiological opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The preponderance of the evidence 
establishes that the veteran currently does not have a 
diagnosed disability relating to the symptoms of neck pain, 
arm pain and/or tingling and numbness of the right hand that 
was incurred in service or a result of service or a service-
connected disability.  As the preponderance of the evidence 
is against the claim, there is no reasonable doubt to be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b).


ORDER

The veteran's appeal as to the issue of entitlement to an 
increased disability rating for migraines is dismissed.

Entitlement to service connection for neck pain, right arm 
pain, and numbness and tingling in the right hand is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


